Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2019

                                     No. 04-18-00798-CV

               IN THE COMMITMENT OF STEPHEN PATRICK BLACK,

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding


                                        ORDER
       Appellant has filed a motion for extension of time to respond to our order that he show
cause why this appeal should not be dismissed for lack of jurisdiction. We grant the motion and
order appellant’s response due March 15, 2019. No further extensions of time will be granted.

          Appellant, who is indigent, has also requested a copy of the clerk’s record and of the
trial court’s findings of fact and conclusions of law. We order the clerk of this court to send
appellant a copy of the clerk’s record on CD Rom. Appellant is advised that the trial court did
not issue separate findings of fact and conclusions of law.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court